¶27 (dissenting) — The lead opinion offers a theory of this case that ignores what actually happened. The in-chambers proceeding here was not simply an “examination of jury questionnaires.” Lead opinion at 606. Several jurors were dismissed for cause behind closed doors *613based on the same questionnaire answers other jurors were asked about in open court. This was not a precursor to voir dire; this was voir dire. The lead opinion’s attempt to recast the facts is unconvincing, and its reliance on the inadequacy of the record only highlights the problem of closing courtrooms without engaging in an analysis of the critical factors under State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995). I respectfully dissent.
Stephens, J.

*613
The For-Cause Dismissal of Jurors Based on Their Prior Knowledge of the Case Was Plainly Part of Voir Dire

¶28 This court has made clear that the public trial right attaches to voir dire, as that term encompasses the individual examination of jurors concerning their fitness to serve in a particular case. State v. Wise, 176 Wn.2d 1, 12 n.4, 288 P.3d 1113 (2012); State v. Brightman, 155 Wn.2d 506, 515, 122 P.3d 150 (2005); In re Pers. Restraint of Orange, 152 Wn.2d 795, 804-05, 100 P.3d 291 (2004). The lead opinion misdescribes the event at issue here as the “examination of jury questionnaires” rather than the examination of jurors, lead opinion at 606, further characterizing it as a “prelude” to voir dire, lead opinion at 607. This leads the lead opinion into an unnecessary analysis under the experience and logic test, in which it attempts to equate this case to those involving administrative excusáis of jurors (State v. Wilson, 174 Wn. App. 328, 338, 298 P.3d 148 (2013)), the preliminary review of questionnaires as a “ ‘ “screening tool” ’ ” to determine which jurors may be questioned individually (State v. Beskurt, 176 Wn.2d 441, 447, 293 P.3d 1159 (2013) (plurality opinion)), and the discussion of jury instructions or of questions submitted by a deliberating jury (State v. Sublett, 176 Wn.2d 58, 71-72, 75, 292 P.3d 715 (2012) (plurality opinion)). Lead opinion at 604-07 (quoting Beskurt, 176 Wn.2d at 447). As a closer look at those cases reveals, they are nothing like what happened here.
¶29 Consider first the lead opinion’s reliance on the Court of Appeals decision in Wilson, 174 Wn. App. 328. See *614lead opinion at 605 (quoting Wilson, 174 Wn. App. at 338), 605, 607 (citing Wilson as in accord with its decision). In Wilson, the trial court’s bailiff administratively excused two persons from the jury pool; one was “apparently sick enough that the bailiff excused him ‘before [the juror] even said anything’ or had a chance to complete the juror questionnaire.” 174 Wn. App. at 332. The second person apparently completed the questionnaire but was excused as being “ ‘ill’ ” before 9:00 a.m. Id. Both people were rescheduled for jury service at a later date. Id. In holding this procedure did not violate Wilson’s public trial right, the Court of Appeals appropriately distinguished between the broad process of jury selection that begins when jury summonses are issued and the specific component of voir dire that involves the individual examination of members of the jury panel about their fitness to serve on a particular jury. Id. at 338-39; see also id. at 340 n.12. Critically, the court in Wilson took care to distinguish this very case:
In Slert, the trial court gave prospective jurors a questionnaire asking about the jurors’ familiarity with publicity from Slert’s two prior trials, both of which had resulted in convictions. [State v.] Slert, 169 Wn. App. [766,] 770-71 [, 282 P.3d 101 (2012) (plurality opinion)]. Based on the jurors’ questionnaire responses, the trial court and counsel then held an in-chambers conference and excused four jurors from the jury pool “for cause.” Slert, 169 Wn. App. at 771. Under these specific facts, we held that (1) the in-chambers conference was “part of the jury selection process to which the public trial right applied” because the jurors had been excused for “case-specific reasons” “based on their questionnaire answers”; and (2) the trial court had violated Slert’s right to a public trial because it did not conduct a Bone-Club analysis before excusing the jurors outside the courtroom. Slert, 169 Wn. App. at 774-75.... Thus, the facts in Slert are distinguishable, and its holding does not apply here.
Id. at 339 n.ll; see also id. at 342 n.13 (again distinguishing Slert as a case in which the public trial right attached under the experience and logic test because the jurors were dismissed “ ‘for cause’ based on the information contained *615in their questionnaires”). I agree with the Court of Appeals that there is a vast difference between Wilson and this case.7
¶30 It is simply incredible to suggest here that “based on the record, it does not appear that voir dire had begun.” Lead opinion at 605. The lead opinion invokes Criminal Rule (CrR) 6.4(b), noting the absence of any record showing that the trial court identified the parties and their respective counsel, and briefly outlined the nature of the case, as the rule contemplates.8 If the presence or absence of a checklist under a court rule is the determinative factor in assessing whether the public trial right attaches, then we have truly elevated form above substance. Indeed, the trial court did not preface later individual questioning of jurors in open court by imparting the information outlined in CrR 6.4(b). 1 Verbatim Report of Proceedings (VRP) (Jan. 25, 2010) at 14. Are we to conclude that this proceeding was similarly a mere precursor to voir dire?
¶31 Instead, we should look at what actually occurred here. As the lead opinion acknowledges, Slert’s counsel was concerned about a tainted jury pool. Lead opinion at 601. Two jury panels were assembled from which to seat potential jurors. VRP (Jan. 21, 2010) at 5. The trial court was *616aware that the jurors would be pulled from these two panels. See id. Each individual in the two panels was given a questionnaire that was designed to identify jurors who may have had a bias due to prior knowledge of the case. The questionnaire recited that respondents were under oath. Clerk’s Papers (CP) at 360.9 The questionnaire summarized the charges against Slert and brief facts about the case. Id. It asked the prospective jurors questions only about potential bias — whether, for example, they had previously heard of the case, discussed the case, or formed any opinions about the case. Id. at 360-61. The questionnaire did not ask any questions related to hardship or other reasons outside of potential bias that may have disqualified a juror. Id. The four jurors who were dismissed behind closed doors were dismissed based on their answers to the questionnaire. 1 VKP (Jan. 25, 2010) at 5. As the court in Wilson observed, these were not administrative excusáis but were for-cause dismissals by the trial judge based on the responding jurors’ inability to serve fairly in this particular case. 174 Wn. App. at 339-40 & nn. 11, 12.
¶32 The lead opinion’s reliance on our decisions in Beskurt and Sublett is also unconvincing. The very passage the lead opinion quotes from Beskurt identifies a key difference between that case and this one. See lead opinion at 606 (quoting Beskurt, 176 Wn.2d at 447). In Beskurt, questionnaires were used by the attorneys as a “ ‘screening tool’ ” to “identify which venire members would be questioned individually in open court and what questions to ask, if any.” 176 Wn.2d at 447 (emphasis added). The entire voir dire then took place in open court; not a single juror was *617dismissed behind closed doors based on questionnaire responses. Id. Here, in contrast, the questionnaires were not used merely as “a framework for . . . questioning.” Id. They instead substituted for the public questioning of some jurors, as the court and counsel conferred in chambers about why these jurors’ answers to the questionnaire disqualified them from serving on Slert’s jury. Beskurt provides no support for the lead opinion’s theory that juror dismissals predicated on answers to a written questionnaire rather than oral examination are somehow not part of voir dire.10
¶33 Sublett is even less helpful to the lead opinion’s cause. In that case, the trial judge and counsel discussed in chambers how to respond to a question submitted by the jury during its deliberations. 176 Wn.2d at 67. Adopting the experience and logic test as an analytical tool for determining which parts of a trial implicate the public trial right, the court concluded that the proceeding at issue was not required to be held in open court. Id. at 77 (lead opinion). The court analogized to the practice of discussing jury instructions informally in chambers before making a record in court. Id. at 75-76; see also id. at 140-41 (Stephens, J., concurring). The lead opinion would extend the analogy to for-cause dismissals of jurors based on their questionnaire answers. Lead opinion at 607. But, the situations are not analogous. In discussions of jury instructions or questions from a deliberating jury, no fact-finding is involved and no risk of perjury exists; thus, courts have long conducted such proceedings in chambers. Sublett, 176 Wn.2d at 77. In contrast, courts have a centuries-old tradition of selecting jurors in public precisely because we need to see and hear *618how they respond to questioning. Putting the questions in writing does not change this. While it is sometimes helpful to use juror questionnaires to identify which jurors may need to be questioned individually in order to avoid tainting the entire venire, the written questionnaires cannot replace voir dire.11
134 No matter what form it takes, the dismissal of jurors by a judge for case-specific reasons is not merely “a prelude to a formal process,” as the lead opinion believes. Lead opinion at 607. What occurred in chambers here was voir dire. Under well-settled precedent, voir dire must be conducted in open court unless the trial court justifies a closure under the Bone-Club factors. Brightman, 155 Wn.2d at 515; Wise, 176 Wn.2d at 11-12; State v. Paumier, 176 Wn.2d 29, 34-35, 288 P.3d 1126 (2012); see In re Pers. Restraint of Morris, 176 Wn.2d 157, 166, 288 P.3d 1140 (2012) (plurality opinion).
While the Record Is Sparse Due to the Failure To Engage in a Bone-Club Analysis, It Is Sufficient To Demonstrate a Public Trial Violation
¶35 The lead opinion attempts to turn this into a case about an inadequate record. Lead opinion at 608. It even suggests that “there may be cases where similar discussions in chambers might implicate the public trial right,” id., though it fails to explain how this is possible given its broad *619holding that dismissals based on questionnaires are not part of voir dire. The record here is sufficient to show a public trial violation; we know that jurors were dismissed for cause by the judge in chambers. Reading between the lines in the transcript, the only difference between these jurors and the 14 others who were dismissed in open court based on their answers to the juror questionnaires seems to be that both counsel agreed on the dismissals that were made in chambers. 1 VRP (Jan. 25, 2010) at 5.12
¶36 The lead opinion complains that we do not know who moved to take the conversation regarding the juror dismissal into chambers but does not explain how such information would be relevant to a public trial analysis. Lead opinion at 608. It also laments that we do not know “whether the trial court invited comment from the courtroom” or “what specifically was discussed in chambers.” Id. But, this is because the proceeding took place in chambers and the trial judge did not engage in a Bone-Club analysis. That is, the sparse record results from the very constitutional error at issue.13
¶37 Ultimately, the lead opinion simply does not believe what happened here was a big deal. It claims that “public access would have little role, positive or negative, on review of questionnaires to screen out those with prior prejudicial knowledge of the case.” Lead opinion at 607. But “screening out those with prior prejudicial knowledge of the case,” whether based on questionnaire answers or oral answers, is voir dire. We have long recognized the value of conducting *620voir dire in public. The lead opinion further explains that logic is served by its resolution because “[questioning the jurors about their disqualifying knowledge in open court in front of the other jurors could have been potentially devastating to Slert’s right to a fair trial.” Id. at 607. Given that such a concern is easily remedied — by conducting juror questioning in open court but outside the presence of the rest of the panel — this concern should never serve as the basis for curtailing the constitutional right to a public trial. Indeed, here 14 jurors were individually questioned about their questionnaire answers in open court outside the presence of the rest of the panel, as the lead opinion acknowledges. Id. at 602.
f 38 Given that 14 jurors were individually questioned based on their questionnaire responses, I am baffled at the lead opinion’s assertion that it would be a “waste of time to question potential jurors individually while everyone else waits if the parties and the court agree” on the disqualification. Id. at 607.1 do not regard any part of voir dire as a waste of time, especially when individual voir dire may be necessary to safeguard both the public trial right and the defendant’s right to a fair trial. Nor do I believe the public trial right attaches only to matters on which the parties and the court cannot agree.
|39 It may have been obvious — at least to those who were in the judge’s chambers — that the 4 jurors dismissed in chambers needed to be dismissed. But their dismissal was still a part of voir dire. In the absence of a Bone-Club analysis supporting a closure, these 4 jurors should have been questioned in open court, just as the 14 other jurors who responded positively to the questionnaire were.
CONCLUSION
¶40 “A public trial is a core safeguard in our system of justice.” Wise, 176 Wn.2d at 5. We have been clear and consistent in recognizing that the process by which mem*621bers of a jury are selected — voir dire — takes place in open court. This case does not test the outer limits of that rule. What occurred here was plainly voir dire: the disqualification of potential jurors by a judge based on case-specific answers to questions concerning potential bias. The dismissals should have been made in open court absent a Bone-Club analysis justifying the closure. I would affirm the Court of Appeals. Accordingly, I dissent.
Owens, Fairhurst, and Gordon McCloud, JJ., concur with Stephens, J.

 The lead opinion does not find Division Two’s distinction between its treatment of Slert and Wilson noteworthy because Division Two decided Slert prior to Wilson, and it was thus controlling precedent that the Wilson court was presumably required to address. Lead opinion at 605 n.2. What is noteworthy, however, is that the Wilson court’s discussion of Slert suggests the opposite conclusion from the one the lead opinion announces here. It is therefore bewildering that the lead opinion cites Wilson as “in accord” with its analysis.


 The rule reads:
Voir Dire. A voir dire examination shall be conducted for the purpose of discovering any basis for challenge for cause and for the purpose of gaining knowledge to enable an intelligent exercise of peremptory challenges. The judge shall initiate the voir dire examination by identifying the parties and their respective counsel and by briefly outlining the nature of the case. The judge and counsel may then ask the prospective jurors questions touching their qualifications to serve as jurors in the case, subject to the supervision of the court as appropriate to the facts of the case.
CrR 6.4(b).


 The lead opinion asserts that the record does not establish whether the two jury panels were sworn in, apparently concluding that we must assume they were not. Lead opinion at 608. But, a copy of the questionnaire is in the record and it told the jurors they were under oath. CP at 360. I believe we can accept this representation on a court-approved document as accurate. Nonetheless, I agree with the Court of Appeals that “[bjecause the jury selection process begins when jurors are sworn and are given questionnaires to complete, such proceedings should be conducted on the record to facilitate appellate review.” Slert, 169 Wn. App. at 770 n.7 (citing State v. Irby, 170 Wn.2d 874, 884, 246 P.3d 796 (2011)).


 Contrary to the lead opinion’s assertion, what occurred here was in fact “substantially similar” to the closed jury selection that took place in Wise and In re Personal Restraint of Morris, 176 Wn.2d 157, 288 P.3d 1140 (2012) (plurality opinion), which we held to be a violation of the public trial right. Lead opinion at 604; Wise, 176 Wn.2d at 7, 11-12; Morris, 176 Wn.2d at 162-63. Tellingly, in Morris the private voir dire of 14 jurors, including the dismissal of 6, was predicated on those jurors’ answers to a similar questionnaire. 176 Wn.2d at 162.


 The lead opinion states that federal courts approve of dismissing jurors in chambers based on questionnaire responses. See lead opinion at 606-07 (citing United States v. Spriggs, 322 U.S. App. D.C. 217, 102 F.3d 1245, 1252 (1996); United States v. Paradies, 98 F.3d 1266, 1277 (11th Cir. 1996)). In point of fact, the United States Supreme Court has yet to rule on the interplay between jury questionnaires, jury selection, and the public trial right, so we have no controlling federal precedent on this question. And the cases the lead opinion cites have nothing to do with the public trial right. See Paradies, 98 F.3d at 1277 & n.16, 1281 & n.28 (defendants claiming violation of the federal Jury Selection and Service Act of 1968, 28 U.S.C. § 1861, or right to fair and impartial jury under the Sixth Amendment to the United States Constitution); Spriggs, 102 F.3d at 1251-55 (same). At any rate, even if these federal circuit cases suggested what the lead opinion claims they do, our own controlling state precedent more clearly suggests that for-cause dismissals of jurors by a judge are part of voir dire. See Wise, 176 Wn.2d at 12 n.4; Brightman, 155 Wn.2d at 515; Orange, 152 Wn.2d at 804-05.


 The trial court explained, “We have had the questionnaires that have been filled out. I have already, based on the answers, after consultation with counsel, excused jurors number Í9, 36, and 49 from panel two which is our primary panel and I’ve excused juror number 15 from panel one, the alternate panel that we’ll be using today.” 1 VRP (Jan. 25, 2010) at 5.


 The lead opinion explains that “[n]ot all arguable courtroom closures require satisfaction of” the Bone-Club factors. Lead opinion at 604. To be clear, any proceeding to which the public trial right attaches requires consideration of the Bone-Club factors to effect a constitutional closure of the proceeding. But not all proceedings will implicate the public trial right.